DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
The Amendment filed 01 Jul 2021 has been entered.  Claims 1-5, 7-9, 11-19, and 55-56 are pending in the application with claims 6 and 10 cancelled.  Claims 1, 4-5, 8, 11, 13-14, 16, and 18-19 are currently amended with claims 55-56 newly added.  Applicant’s amendment to the Claims have overcome each and every 35 U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 01 Feb 2021.
The prior 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections are withdrawn as requested (Pg. 5-8) based on the amendment to the claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Pg. 5-8, filed 01 Jul 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
Regarding the 35 U.S.C. 102(a)(1) over Wickham et al. (U.S. Patent 6603273) applicant argues that Wickham fails to disclose the sensor mounted in the outlet of the flow generator housing that is received within an outer housing (Pg. 6). Examiner concurs that while Wickham teaches flow sensor 26 as being located in the gas outlet of the blower 12 (Col. 3, Ln. 5-8 & 26-29) that it cannot be determined from Wickham whether that outlet is of a flow generator housing which is received within an outer housing. Wickham thus fails to anticipate amended claim 1 and the prior 35 U.S.C. 
Regarding the 35 U.S.C. 102(a)(1) over Lofy et al. (U.S. Pub. 2012/0114512) applicant argues that Lofy fails to disclose the sensor mounted in the outlet of the flow generator housing that is received within an outer housing (Pg. 6-7). Examiner concurs with this assertion and withdraws the prior 35 U.S.C. 102(a)(1) rejection based on Lofy. There is no teaching or suggest which would have obviously led one having ordinary skill in the art at the time of the effective filing of the invention to have moved the sensor of Lofy from the inlet to the outlet without improper hindsight reasoning.
Regarding the 35 U.S.C. 103 over Nightingale et al. (U.S. Pub. 2013/0133656) in view of Baecke (U.S. Pub. 2017/0074695) applicant argues that there is no teaching of the sensor mounted in the outlet of the flow generator housing that is received within an outer housing (Pg. 6). Examiner concurs with this assertion and withdraws the prior 35 U.S.C. 103 rejection based on Nightingale in view of Baecke. While Nightingale teaches a sensor may be located downstream of fan 210 (¶0125) there is not a preponderance of the evidence that one having ordinary skill in the art would have specifically selected 
It is thus found that while the elements of amended claim 1 are found spread across the prior art that the particular recitation of the sensor being mounted within the outlet of the flow generator housing which is received within an outer housing defines a flow generator for delivering a breathable gas flow to a patient which patentably distinguishes over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785